         Case 1:20-cr-00033-DLC Document 75 Filed 05/06/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                              CR 20–33–BLG–DLC

                     Plaintiff,

         vs.                                                  ORDER

LISA ELIZABETH CAUDRON,

                     Defendant.


      Before the Court is Defendant Lisa Elizabeth Caudron’s Motion to Change

Plea Pursuant to a Plea Agreement. (Doc. 74.) This order refers the motion to

Magistrate Judge Timothy J. Cavan. The Ninth Circuit joined every other circuit

in holding that magistrate judges can take guilty pleas, with consent, under 28

U.S.C. § 636(b)(3). United States v. Reyna-Tapia, 328 F.3d 114, 1119 (9th Cir.

2003).

      Accordingly, IT IS ORDERED that Judge Cavan shall conduct the plea

hearing, provided the parties consent. The hearing will be set by separate order

from Judge Cavan.

      IT IS FURTHER ORDERED that all other pending motions are DENIED as

moot. Pending deadlines and the jury trial set for May 17, 2021 are VACATED.



                                         1
 Case 1:20-cr-00033-DLC Document 75 Filed 05/06/21 Page 2 of 2



DATED this 6th day of May, 2021.




                               2
